Exhibit 10.5

 

[g10121khimage002.jpg]

 

- STRICTLY PRIVATE & CONFIDENTIAL -

 

DATE:

7/15/03

 

 

TO:

Donald E. Doles

 

 

FROM:

Bob Piazza

 

 

SUBJECT:

Confirmation of Compensation

 

It is a pleasure to confirm the details of the compensation associated with your
appointment to Corporate Vice President, Danaher Business System (DBS) and
Corporate Procurement, a position which reports directly to H. Lawrence Culp,
Jr.  The details are as follows:

 

Effective Date:

 

June 17, 2003

Base Salary:

 

$220,000 annually, paid over 26 pay periods

Bonus Target:

 

40% / $88,000 – no change in ICP%

EDIP:

 

Participation continues

Stock Options:

 

5,000 options, which will vest at 20% per year over 5 years

 

 

10,000 options, which will vest 100% on the 4th anniversary

 

 

Both option grants subject to Board of Directors approval at its next meeting

Car:

 

Level One

Club Membership:

 

We will provide you with full membership at River Run Golf and Country Club.  We
will pay the initiation fee for full membership and the corresponding monthly
fees.  You will be responsible for other charges associated with your use of the
club.  The membership will be established as a company membership.

 

Congratulations on your new assignment!

 

Please acknowledge your understanding of these terms by signing on the line
below and returning it to me immediately.  You are encouraged to keep a copy of
this for your records.

 

 

/s/ Donald E. Doles

7/15/03

 

Donald E. Doles

Date

 

--------------------------------------------------------------------------------